^75-/5
                                 ELECTRONIC RECORD




COA # 14-14-00523-CR                                 OFFENSE: Failure to Register as a Sex Offender


STYLE: Craig Anthony Gilder v The State of Texas     COUNTY: Harris

                                                                        th
COA DISPOSITION: Affirmed                            TRIAL COURT: 177™ District Court


DATE: June 25, 2015   Publish: Yes                    TC CASE #: 1388541




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Craig Anthony Gilder v The State of Texas

CCA#


        AfPELLAA/T^S                 Petition      CCA Disposition:
                                                   DATE:
                                                                        °n$-is
FOR DISCRETIONARY REVIEW IN CI:a IS:

         ^F^&T)                                    JUDGE:

DATE:      JllpitWr                                SIGNED:                      PC:

JUDGE:      KJa MsOijud^-                          PUBLISH:                     DNP:




                                                                                        MOTION FOR


                                                           FOR REHEAFJNG IN CCA IS:


                                                        JUDGE:


                                                                               ELECTRONIC RECORD